Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
                   Nos. 04-17-00735-CR & 04-17-00736-CR

                          Porucha Denise PHILLIPS,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2016CR9222A, 2016CR9223A
                 Honorable Laura Lee Parker, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, these appeals are DISMISSED.

SIGNED January 24, 2018.


                                        _________________________________
                                        Patricia O. Alvarez, Justice